Rosa v Mendon Leasing Corp. (2015 NY Slip Op 05928)





Rosa v Mendon Leasing Corp.


2015 NY Slip Op 05928


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-03338
 (Index No. 16731/11)

[*1]Anibal Rosa, et al., appellants, 
vMendon Leasing Corporation, respondent.


H. Bruce Fischer, P.C., Tappan, N.Y., for appellants.
Segal McCambridge Singer & Mahoney, Ltd., New York, N.Y. (James R. Callan and Jon Michael Dumont of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bunyan, J.), dated December 11, 2013, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
On December 7, 2010, the injured plaintiff, Anibal Rosa, while climbing into the cargo area of a truck rented by his employer from the defendant, allegedly slipped and fell on a defect in the floor of the truck and sustained injuries. Subsequently, the injured plaintiff, and his wife suing derivatively, commenced this action to recover damages for personal injuries and loss of consortium. The defendant moved for summary judgment dismissing the complaint, and the Supreme Court granted the motion.
The defendant established its prima facie entitlement to judgment as a matter of law by submitting the deposition testimony of the injured plaintiff and a manager of the defendant, which established that the defendant neither created nor had actual or constructive notice of the alleged dangerous or defective condition on the floor of the truck (see Gordon v American Museum of Natural History, 67 NY2d 836; Sinclair v Chau, 117 AD3d 713; Cintron v New York City Tr. Auth., 61 AD3d 803, 804).
In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324).
Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
ENG, P.J., HALL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court